Exhibit 99.4 FIRST AMENDMENT TO VOTING AND JOINT SOLICITATION AGREEMENT This First Amendment to the Voting and Joint Solicitation Agreement, dated as of April 22, 2011 (the “Amendment”), is made by and among Metropolitan Venture Partners II, L.P. (“MetVP II”), Metropolitan Venture Partners (Advisors), L.P. (“MetVP Advisors”), Metropolitan Venture Partners Corp. (“MetVP Corp.”, and, together with MetVP II and MetVP Advisors, the “MetVP Entities”), Michael Levin, Tall Oaks Group LLC (“Tall Oaks”), Lawrence D. Hite, Thomas C. Lund, Carol A. Lund, Craig W. Thomas, Bradley M. Tirpak and S.A.V.E. Partners III, LLC (“SAVE” and, collectively with the MetVP Entities, Messrs. Levin, Hite, Lund Thomas, Tirpak and Mrs. Lund, the “Parties,” and each a “Party”), each solely in his, her or its capacity as a beneficial owner of shares of common stock, par value $0.0001 per share (the “Shares”), of Direct Insite Corp., a Delaware corporation (the “Company”). RECITALS WHEREAS, SAVE, the MetVP Entities and Messrs. Levin, Hite, Lund, Thomas and Tirpak entered into the Voting and Joint Solicitation Agreement (the “Agreement”), dated as of April 22, 2011; WHEREAS, the address set forth across from Mr. Lund’s name on Appendix II to the Agreement is incorrect; WHEREAS, the 403,633 Shares set forth across from Mr. Lund’s name on Appendix II to the Agreement are not beneficially owned by Mr. Lund, but are directly owned by Mrs. Lund; WHEREAS, the Parties wish to amend the Agreement to make Mrs. Lund a Party thereto; WHEREAS, the Parties wish to amend Appendix II to the Agreement to reflect the change in address and the change in ownership of the 403,633 Shares. NOW, THEREFORE, in consideration of the promises and the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.Amendments to the Agreement.Appendix II to the Agreement shall be amended and restated in its entirety in the form attached hereto as Appendix II. 2.Acceptance of Terms of the Agreement.Mrs. Lund hereby (a) agrees and accepts to be bound by all of the terms and conditions set forth in the Agreement and (b) makes all of the representations and warranties set forth in the Agreement with respect to the Shares directly owned by her. 3.Governing Law.This Amendment shall be construed in accordance with, and shall be governed by, the laws of the State of New York, without regard to any conflicts of law provision which would require the application of the law of any other jurisdiction. 4.Headings.The headings of the sections of this Amendment are inserted for convenience onlyand shall not affect the interpretation hereof. 5.Counterparts.This Amendment may be executed in counterparts, each of which shall be deemed an original and all of which, taken together, shall constitute but one and the same instrument, which may be sufficiently evidenced by one counterpart. [Signature page follows] IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the day and year first above written. Metropolitan Venture Partners II, L.P. By: Metropolitan Venture Partners (Advisors), L.P., its general partner By: Metropolitan Venture Partners Corp., its general partner By: /s/ Michael Levin Name: Michael Levin Title: Vice President of Finance Metropolitan Venture Partners (Advisors), L.P. By: Metropolitan Venture Partners Corp., its general partner By: /s/ Michael Levin Name: Michael Levin Title: Vice President of Finance Metropolitan Venture Partners Corp. By: /s/ Michael Levin Name: Michael Levin Title: Vice President of Finance /s/ Michael Levin Michael Levin Tall Oaks Group LLC By: /s/ Lawrence D. Hite Name: Lawrence D. Hite Title: Managing Member /s/ Lawrence D. Hite Lawrence D. Hite /s/ Carol A. Lund Carol A. Lund /s/ Thomas C. Lund Thomas C. Lund /s/ Craig W. Thomas Craig W. Thomas /s/ Bradley M. Tirpak Bradley M. Tirpak S.A.V.E. Partners III, LLC By: /s/ Craig W. Thomas Name: Craig W. Thomas Title: Managing Member APPENDIX II Stockholder Notice Information Shares of Common Stock Directly Owned Shares of Common Stock Beneficially Owned Metropolitan Venture Partners II, L.P. 590 Madison Avenue 34th Floor New York, NY 10022 phone:212-561-1219 fax:212-561-1201 Metropolitan Venture Partners (Advisors), L.P. 590 Madison Avenue 34th Floor New York, NY 10022 phone:212-561-1219 fax:212-561-1201 Metropolitan Venture Partners Corp. 590 Madison Avenue 34th Floor New York, NY 10022 phone:212-561-1219 fax:212-561-1201 Michael Levin 590 Madison Ave 34th Floor New York, NY 10022 phone:212-561-1219 fax:212-561-1201 Tall Oaks Group LLC 205 Lexington Avenue 8th Floor New York, NY 10016 phone:212-561-1202 fax:212-561-1201 Lawrence D. Hite 205 Lexington Avenue 8th Floor New York, NY 10016 phone:212-561-1202 fax:212-561-1201 Stockholder Notice Information Shares of Common Stock Directly Owned Shares of Common Stock Beneficially Owned Thomas C. Lund 801 Laurel Oak Drive, #102 Naples, FL 34108 phone: fax: Carol A. Lund 801 Laurel Oak Drive, #102 Naples, FL 34108 phone: fax: Craig W. Thomas 500 West Putnam Avenue, Suite 400 Greenwich, CT 06830 phone:203-542-7330 Bradley M. Tirpak 500 West Putnam Avenue, Suite 400 Greenwich, CT 06830 phone:212-533-6940 S.A.V.E. Partners III, LLC 500 West Putnam Avenue, Suite 400 Greenwich, CT 06830 phone:203-542-7330 1 Shares are directly owned by Carol A. Lund.
